122.	  Mr. President, it is my privilege to address this twenty-sixth session of the General Assembly on behalf of the Government and people of Jordan, and to convey a solemn message of salutation and hope from our people on both banks of the river Jordan, a river whose meandering flow reflects the checkered fortunes, and misfortunes, of the people living astride its historic water-bed, from the dawn of history.
123.	My message is, of necessity, mute, but none the less sober and deep-felt. For half our people, on whose behalf I have the honor to address this august gathering, have been suffering the indignity and ordeal of bondage for well over four years since the cataclysm of 1967 and its aftermath.
124.	Allow me, Mr. President, to associate myself with all the other delegations in extending to you heartiest congratulations on your highly deserved election to the pinnacle of our universal Organization as President of the General Assembly. Your illustrious career in the service of your great country, your wisdom and dedication, will be invaluable in steering the work of our Assembly to fulfillment of the high expectations which humanity at large cherishes, and which is its only alternative to an appalling and irrevocable course of self-annihilation.
125.	My delegation takes joyful pride in welcoming to the fold of the United Nations the three new Member States of Bahrain, Bhutan and Qatar. We are firmly convinced that their membership will be a positive and most worthy contribution to the goals of universal representation, which goals have all along represented the United Nations aspirations, striving and accomplishments. As they are sisterly countries with which Jordan is inextricably tied by nothing less than national identity, it is particularly my unbounded happiness to welcome to our fold the States of Bahrain and Qatar, and to express the firm conviction that they will, in conjunction with the larger Arab family of people, always be in the forefront in furthering the common ideals of the United Nations.
126.	The Jordan delegation has studied with utmost attention the report of our esteemed Secretary-General U Thant [A/8401 and Add J] concerning the present state of affairs of the world. Its panoramic and incisive analysis of the deepening world crisis is an ominous warning of what lies ahead if the individual and collective will of the United Nations remains lulled into a state of masterly inaction in the face of mortal challenge.
127.	In certain areas of conflict partial progress has been achieved. In other and more serious arenas of conflict little or no progress has been attained. In the forefront of such explosive and unresolved situations loom the dark shadows that envelop the Middle East.
128.	The mortal threat inherent in the situation is not confined to the peace, stability and even survival of this cradle of civilization and its people, for it has all the elements of overflowing to encompass the whole world.
129.	My delegation is not oblivious of the dangers inherent in other areas and in other situations of conflict. We should have liked to follow the usual pattern of running through the long catalog of the items with which the agenda of this year's session abounds. We are fully aware that our fortunes and our fate are inextricably bound to the fortunes and the fate of the world community as a whole, of which we are but. a part-an integral part.
130.	But there are overriding considerations that impel my address to this august gathering to focus on the so-called crisis of the Middle East, even at the risk of appearing self-centered and limited-though, I assure you, we are by no means unconcerned.
131.	There are unique features in the Middle East crisis that make the use of the term "crisis" a misnomer, if not downright misleading. A crisis situation invariably involves a conflict between two or more ideologies, Governments and varying patterns of national or international modes of existence,
132.	It is a sad and tragic fact that what is commonly referred to as the Middle East crisis should in fact be nothing less than a total reversal of everything the collective will of the United Nations has painstakingly and proudly pursued over the past quarter-century.
133.	The Assembly is fully aware that one of the cardinal corner-stones of the United Nations Charter is that no country large or small under whatever pretext-should be allowed to conquer and despoil the territories and enslave the peoples of other States, let alone Members of the United Nations. The territorial integrity and inviolability cf every Member State is sacrosanct under the Charter, and forcible conquest is the very antithesis of its being and its rationale,
134.	Forgive me for repeating platitudes, but when platitudes describe a present, continuing and blatant state of affairs then those platitudes become a stark novelty deserving of our most serious attention.
135.	I represent a Member State half of whose people and territory have been the victims of aggression and occupation for more than four consecutive years, and the end is by no means in sight. The situation is as novel as it is tragic, yet who can dispute its existence?
136.	We solemnly, and in the name of our aggrieved people, request this General Assembly to assert in the strongest and most unequivocal terms its determined stand against this unprecedented and unabashed violation of everything the United Nations has been set up to safeguard. We all realize that the United Nations as originally constituted was specifically intended before all else to safeguard peace and to preserve the independence and sovereignty of its Member States., We appreciate full well that Members of this Organization abhor and condemn the flagrant Israeli disregard for those principles of the United Nations, a disregard demonstrated by Israel's continued occupation of its neighbors' territory and its loud and deliberate defiance of United Nations resolutions and pronouncements on the issue.
137.	Yet the question that imposes itself upon all of us should be this: is the role of the United Nations one of observing, disapproving, condemning and, by inaction, acquiescing in situations that run so blatantly counter to its fundamental premises and innermost fabric?
138.	What is commonly referred to as the Middle East crisis represents in plain and forthright taJk an openly declared and very-much-boasted-of aggression by Israel on the dawn of 5 June 1967 against three States Members of the United Nations: the Hashemite Kingdom of Jordan, the Arab Republic of Egypt and the Syrian Arab Republic. The so-called preemptive strike against us occurred with cold and deliberate calculation at a crucial moment when the United Nations and all the Powers, big and small alike, were frantically exerting every effort to arrest the awesome drift to war in consequence of Israeli threats against Syria and inevitable Arab precautionary measures to attempt at least to stem such a threat.
139.	The sequence and unfolding of events since the 1967 aggression and the resulting occupation up to this day are even more telling and more ominous. By words as well as by deeds Israel has nde no secret of its penchant to retain and possess the territories it acquired by aggression and by conquest.
140.	For, as Members all know, shortly after the war the Security Council adopted resolution 242(1967). That resolution was intended to define a just and lasting solution to the problem. Its points were clear, its intent specific. It reaffirmed the established principle that the acquisition of territory by military force is inadmissible and cajleii for the withdrawal of Israeli troops from the Arab territory they had occupied. It called for an end to belligerency in the area, it guaranteed the right of all States in the area to live in peace and security within recognized boundaries and it guaranteed freedom of passage for all ships wough international waterways. It also called for a just solution to the problem of the Palestinian refugees. It struck a balance between the obligations of both sides. It met the natural Arab demand that Israeli occupation of our territory be decisively ended. It provided the guarantees for future peace and security in the area, which the Israelis alleged were the only aim of their policies, and, conditions for ending a temporary military occupation, r
141.	Two principal Arab parties, Jordan and Egypt, accepted the resolution and the obligations devolving upon them therefrom. My Government was repeatedly assured by major Powers in the Council, and especially the United States, that, were the resolution accepted, its implementation by Israel would be ensured and their full weight would be thrown behind it to assure Israel's compliance. The Arab Republic of Egypt was given similar assurances pertaining to implementation. And that was done even before the resolution was adopted by the Security Council in an attempt to guarantee Arab acceptance of its terms.
142.	It hardly occurred to our Governments that the process of implementation was to be subverted and even sabotaged by a game in semantics and procrastination which continues up to this day. The game went so far as to overtax the patience and hope of even the United-Nations representative, Ambassador Jarring, an indomitable and patient diplomat by the most stringent standards.
143.	My Government co-operated fully with Ambassador Jarring, whose terms of reference were defined in the Security Council resolution. Like the Governments of Egypt and Lebanon, it received him repeatedly and responded positively and sincerely to all his questions and efforts. Without hesitation we announced our acceptance of Security Council resolution 242(1967) and expressed readiness to implement our part of it. Israel continued to equivocate about the resolution, sometimes referring only to its "spirit", sometimes only to one element in it, 1 sometimes fully ignoring it. Two whole years were spent in this tragic game.
144.	In the second round of Dr. Jarring's efforts, which climaxed in his series of questions addressed to the parties in March 1969, my Government displayed an equally positive attitude. Reaffirming its commitment to an ultimate just peace, it replied in writing:  "Jordan accepts the right of every State in the area to live in peace within secure and recognized boundaries, free from threats or acts of force". Furthermore, "Jordan agrees to pledge termination of all claims or states of belligerency". To another question my Government replied that Jordan would not oppose the establishment of demilitarized zones. And in reply to yet another question by Ambassador Jarring, we stated that in case demilitarized zones are established, Jordan accepts that such zones be supervised and maintained by the United Nations. The Arab Republic of Egypt gave equally clear commitments to peace. In addition, it gave assurances on freedom of navigation in international waterways in the area.
145.	This explicit Arab commitment to the obligations defined in the Security Council resolution was certainly noA matched by Israel. Ambassador Jarring could not get any commitment from Israel on an ultimate total withdrawal from the occupied Arab territories, even in the context of complete implementation of the Security Council resolution and the achievement of peace.
"i
146.	To forestall a breakdown in the peace efforts, the four big Powers initiated, in the spring of that year, consultations aimed at breaking the deadlock by getting the Security Council to exercise its responsibilities in the matter. Again we welcomed this move in the Council. We regarded it as natural and necessary. Israel vehemently opposed this initiative and opened a violent propaganda campaign against it. It realized that the intervention of the Council was bound to lead to an agreed position that, while peace in the area was the ultimate objective, Israeli evacuation of the occupied territories was a natural prerequisite.
147.	The following year witnessed a deterioration in the situation in the area and frequent resumption of hostilities. It also witnessed a crystallization of a public posture by Israel confirming what we had always warned against: that, peace or no peace, Israel Intended to keep the territory it occupied.
143. It was this position that led to Israel's clumsy and nervous reaction to the United States initiative in June 1970 to revive the efforts of Ambassador Jarring on the basis of the Security Council resolution. Israel hesitated, resisted, made angry noises about the prospects of revival of United Nations peace efforts, and finally managed to sabotage the initiative and the renewed Jarring mission. Not before it stated explicitly, however, that total withdrawal was out of the question.
149.	The Israeli position has become clear to all by now. The Foreign Minister of Israel in his statement before this Assembly [1946th meeting] made it even clearer. Rhetoric and diplomatic language apart, let us see what the implications of Mr. Eban's statement are.
150.	He went to considerable lengths in his thinly disguised attempt to sell and rationalize expansion. During the past quarter-century the Israelis claimed that Israel harbored no territorial ambitions and that its only aim was to arrive at a lasting peace. Reading Mr, Eban's statement, this is something which belongs to the past and has no relevance to the present or the future. The basic Israeli thesis is now undisguisedly that, peace or no peace, negotiation or no negotiation, territories acquired in 1967 will not be relinquished. This thesis runs through the whole of Mr. Eban's speech, in which he attempts to soften up the world Organization to accept it.
151.	Where would negotiation lead to when the official Israeli position is that, at the minimum, Jerusalem, the Golan Heights and Sharm El Sheikh are not negotiable and that in the rest of the occupied areas more would be annexed on the pretext of security or sentimental reasons? Yet, the Israeli spokesman speaks of negotiations without preconditions.
152.	Negotiations, direct or indirect, are a procedure that must lead to a goal. So are arbitration and adjudication and resort to the Security Council. Negotiation is not an end in itself. Mr.Eban makes it an end in itself, and the exclusively legitimate end. But in his preconceived and prejudged position on the substantive issues of withdrawal and territorial inviolability he destroys the very goal of negotiation. Come to the table, he says, with no right to question our decisions to acquire your territory but with the full duty to give our acquisition your seal of approval. This position deprives negotiation of any meaning and renders Mr. Eban's call for negotiation most deceptive and cynical.
153.	But if Mr. Eban's statement extolling the virtues of negotiation is meant to underscore his claim that the world Organization has confined its role to public debate, then the whole General Assembly would be more than justified in taking strong exception to his statement.
154.	For over four years, as I have stated earlier, the United Nations has attempted to promote settlement of the Middle East problem through the various avenues at its disposal.
155.	Ambassador Jarring could hardly be accused of engaging in public debate in his thankless task of working to achieve a settlement by quiet negotiation. His mission, as we all recognize, and, as Mr. Eban admitted in his statement, is stalled and in abeyance. He is still awaiting an Israeli reply to his specific questions of last February.
156.	The four major Powers, over an extended period, attempted to promote a settlement, only to give up in despair because of Israel's adamant refusal to comply with the United Nations resolutions and the dictates of law and justice. They were as tight-lipped as Ambassador Jarring, and the only thing that came out of their endless meetings was an announcement informing the world of the date of their next meeting. Has the work of the four major Powers been a world debate of issues rather than quiet deliberation to resolve the crisis?
157.	Mr. Rogers, the United States Secretary of State, and his assistants likewise engaged in efforts to resolve the crisis. The motto of their efforts was quiet diplomacy, to the point where it almost ran counter to the United States practice of public disclosures on major issues, Has anything come out of these efforts? The General Assembly, I am sure, is entitled to know.
158.	Mr. Eban has Openly disparaged and disdained United Nations resolutions, including those of the Security Council. To use his own words:
.. majorities [have] no moral value, little practical effect and a very short life in the world's memory" (1946th meeting, para. 64].
If other Members of the United Nations share Mr. Eban's assessment of its role, then there is little else for it to do but to wind up its business and abdicate its responsibilities under the Charter.
159.	Mr. Eban was less than discreet when he referred to what he called "automatic majorities" in the United Nations [ibid]. What automatic majorities do the Arabs possess other than a rightful cause and an indefensible Israeli position?
160.	The Security Council recently adopted resolution 298 (1971), regarding Jerusalem, with no dissenting voice. Does Mr. Eban wish to tell us that we have a magic formula by means of which we have succeeded in harnessing the support cf all member States of the Council: the aligned, the non-aligned, the European, the American, the African and the Asian, the major Powers and the non-permanent members, respected statesmen representing every color, race and creed? Has it not occurred to Mr. Eban that there must be a reason much more fundamental than the my th of an automatic majority which has caused the Council to act with such unanimity? Perhaps if the Israeli Foreign Minister examined things introspectively for once, he would find the answer and thereby make it easier for all concerned to achieve a fair and equitable solution.
161.	As I have already said, Israel's position has become very clear. Israel will accept peace only if peace is defined as an Arab formal declaration that their territories under occupation be ceded to Israel; that the people in the occupied lands are not their concern ; that the rights of the Palestinians recognized in repeated United Natidns resolutions are forfeited, and that Israeli hegemony in the area and a privileged economic and political position are submissively recognized.
162.	What kind of peace is that? Which of you would accept this definition in theory, let alone making his own country a field for its application?
163.	If what Israel Wants is.peace and security, then the guarantees for peace and security have been amply articulated in the United Nations documents during the last four years and in the United Nations machinery which we all respect and agree to co-operate with. But security cannot be achieved by continuous incursions into the territories of neighbors and the reliance upon a military machine devouring and feeding on rich foreign sources and increasingly becoming the idol of Israel's society and its ultimate goal. The United Nations cannot accept this concept of security. The Arab countries adjacent to Israel-with their own security and rights-reject such a concept.
164.	Foreign occupation of the territories of other States is abhorrent in itself by every internationally recognized standard. But when such an occupation is accompanied by the dispersal and expulsion of the victims from their ancestral homeland, the plundering of their lands and means of livelihood, and the undisguised and openly declared intent to take over that territory irrevocably, sooner or later, then the time has clearly come for the international order and those who wish to be its guardian to take stock of themselves and of the system which they purport to uphold. Has the world reverted again to the jungle status from which it has sought and fought to extricate itself? .Does not the world community realize that peace and justice are indivisible; that, if Israel is permitted to reap the bitter harvest of its aggression, then which country in the world, apart from the super-Powers, could feel safe about its; future and its security? Those are questions very real questions which must seriously be pondered by all peoples who have a stake in world peace with justice.
165.	There are three aspects of Israeli occupation which deserve to be highlighted in this context. They are not by any means the only obnoxious ones, but they are the most flagrant.
166.	First, may I draw the attention of this Assembly to the plight and agony of the half a million of our brethren in the Gaza Strip. Twice or possibly more in a lifetime, they have been condemned to a life of refuge and squalor, herded in refugee camps. For 20 years they had survived their suffering in the hope that they wouH eventually be repatriated, to their homes in their homeland.
167.	And now the Israeli forces of occupation are expelling the people of Gaza from their hornet, blowing up their houses and forcing them to find shelter in the wilderness of the Sinai peninsula. This is part of a planned depopulation program that will eventually lead to Gaza's being incorporated into the Israeli State. What happens to the people is no concern of the Israelis. It is the land they covet. There is nothing more certain in our minds than that. But if it is the land they want, they will have to struggle for ever to maintain it. As we have said many times, they may choose land or peace. They can never have both.
168 , The second aspect of the occupation has been the ruthless and inhuman treatment meted out to our brethren in all the occupied territories, in flagrant violation of the Universal Declaration of Human Rights, the various Geneva conventions governing the basic rights of civilians under occupation and, above all, the inherent and natural rights of the indigenous inhabitants in their own homeland. Thousands of homes in towns and villages have been obliterated on the flimsiest pretext that they had been harboring resistance. Many thousands of youths, young boys and girls, have been languishing in prisons, in numerous instances subjected to torture, off and on for years. Even United Nations investigation of the plight of civilians under occupation was arrogantly rejected by the forces of occupation.
169. But the peak of the tragedy in the Middle East and its greatest manifestation is the tragedy of Jerusalem. Tragedies can and do befall individuals. But individuals are
transient and finite creatures whose suffering passes with their passing away.
170. But such is not the case with historic cities whose structures, stones, alleys, sacred sights, memories and associations symbolize a soul, immutable and indestructible. The agony A such souls is all the more infinite because it does not perish no matter what the magnitude of the aberration inflicted upon it. And so it is with immortal Jerusalem whose fate has so often been to suffer agony commensurate with its undying glory. It is a city, beautiful, sad and serene. The burden of history left an indelible mark upon its landscape and its people; the cataclysmic past, the uncertainty of the present and the dread fear for the future.
17 . Where does Jerusalem stand today? It is being defaced and dismantled gradually but persistently beyond recognition. Ugly concrete structures are ringing the city in all directions in violation of the norms which govern the status of ancient and historic cities. The occupied city is being ruthlessly and systematically swallowed by the Israeli State. Its Arab inhabitants, who lived in it for centuries, are being drowned in a flood of imported Israelis, who are demolishing the ethnic, cultural and national character of the city. Through legislation, administrative regulations, transfer of population, and crude physical action, the Israeli authorities are contriving the demise of the occupied \rab city.
172.	The Israelis call their annexation "unification". There can be no unification in bondage, where one community tramples upon the human dignity, the soul and the lands of other communities.
173.	The Israelis claim that Jerusalem was never in history the capital of any nation. Would the Israelis deny that Jerusalem has, throughout history, been the object of infinite veneration, worship and hope for countless millions in the Moslem and Christian worlds? For 1 ;400 years we have been the proud custodians of Jerusalem; centuries before that even before the days of Aw~Jiam our ancestors founded and inhabited the city and ail "he land around it. It is the roots cf our religious and historical past that bind us to Jerusalem; and we shall never let them be cut off, despite the present Occupation of the Holy City by the military and political forces of Israel.
174.	The Israeli objective is clearly designed to stifle the soul of the remnant of the Arab city and the remnant of its Arab inhabitants. Indeed, the real aim of the so-called Israeli development plan is to cut off Arab Jerusalem altogether from the rest of the West Bank of Jordan and the Arab world, Moslem and Christian, by means of massive intervening structures, and turn in thereby into a virtual ghetto, which the Israelis hope will wither as the years go by.
175.	At its recent emergency meeting, the Security Council adopted resolution 298 (1971) with no dissenting vote, which once again categorically condemned the Israeli aggression in Jerusalem. The resolution reaffirmed previous Security Council and General Assembly resolutions on Jerusalem; it repeated that all Israeli actions in the city are totally invalid and called on Israel to rescind all those actions and measures; it also requested the Secretary-
General, in consultation with the President of the Security Council and using such instrumentalities as he deem appropriate, including the dispatching of a representative or a mission, to report on Israel's compliance with the Security Council decision. Israel immediately declared, as it has always done, its rejection of the resolution and its defiance of the will of this Organization. Jordan will await the report of the Secretary-General on his efforts, and if Israel persists in its intransigence, then the Security Council and the General Assembly will have to take the necessary action to enforce their will and +o reappraise their relationship with that recalcitrant Member.

176.	I must pause here to say, in as quiet and unemotional a way as I can, that there will be no peace in the Middle East so long as the Holy City of Jerusalem remains under the domination of Israel. I do not say this emptily; I say it because it is an accepted truth in the mind and heart of every Arab-Moslem and Christian. The liberation of Jerusalem is the corner-stone of peace in the Middle East; it is the essential prerequisite for any move towards the final solution of the problem.
177.	In conclusion, Jordan would like to put its position on record once again. Believing that Security Council resolution 242 (1967) is the right basis for an immediate and just peace in the Middle East, Jordan once again pledges itself to its full acceptance. It subscribes to every one of its principles and it agrees to implement its specific provisions. We accept the call for a just and lasting peace contained in that resolution. We are ready to fulfill our peace obligations as defined in it.
178.	Let Israel declare its acceptance of the obligations required of it and contained in the resolution-that it end its or pupation and withdraw its forces from the Arab territories it occupied in June 1967. Let the Israeli Foreign Minister come up to this rostrum and declare in unequivocal terms that, in the context of a peace solution, Israel will withdraw from the west bank of the Jordan, from Arab Jerusalem, from the Gaza Strip, from the Sinai Peninsula, from the Sharm El Sheikh, and from the occupied Syrian heights. Let the Israeli spokesman and his Government declare that Israel wants to live in peace with its neighbors and not to live at our expense, by annexing our Jerusalem, occupying our land and enslaving our people. Let Israel declare all that, and the road to peace in the Middle East will be opened.
179.	For almost 25 years Israel has played the theme of peace and peaceful intentions. Now the challenge and the test of intentions are available. It is Israel which has the answer to the question whether there will be war or peace in the Middle East.
180.	Hie world Organization is, without doubt, at a most crucial cross-roads in the stupendous challenges which confront it, particularly over the Middle East. It is my country's hope and prayer that it will succeed in surmounting the crisis, thereby ensuring not only its own survival but also the survival of a world based on justice, freedom and the rule of law.




